--------------------------------------------------------------------------------

Exhibit 10.2

 
AMENDMENT NO. 5 TO SIXTH AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
 


This AMENDMENT NO. 5 TO SIXTH AMENDED AND RESTATED RECEIVABLES PURCHASE
AGREEMENT, dated as of October 26, 2018 (this “Amendment”), is by and among
MANITOWOC CAYMAN ISLANDS FUNDING LTD., as the Seller (the “Seller”), WELBILT,
INC. (f/k/a Manitowoc Foodservice, Inc.) (“Welbilt”), GARLAND COMMERCIAL RANGES
LIMITED, CONVOTHERM-ELEKTROGERÄTE GMBH (“Convotherm”), WELBILT DEUTSCHLAND GMBH
(f/k/a Manitowoc Deutschland GmbH) (“Welbilt Deutschland”), WELBILT UK LIMITED
(f/k/a Manitowoc Foodservice UK Limited) (“Foodservice UK”) and WELBILT ASIA
PACIFIC PRIVATE LIMITED (f/k/a Manitowoc Foodservice Asia Pacific Private
Limited) (“Foodservice Asia”), as Servicers (the “Servicers”), and WELLS FARGO
BANK, N.A., as Purchaser (the “Purchaser”) and as Agent (the “Agent”).
 
WHEREAS, the parties hereto are parties to that certain Sixth Amended and
Restated Receivables Purchase Agreement, dated as of March 3, 2016 (as amended,
restated, supplemented or otherwise modified from time to time, the
“Agreement”);
 
WHEREAS, the parties hereto wish to modify the Agreement upon the terms hereof.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:
 
SECTION 1.          Definitions.  Capitalized terms defined in the Agreement and
used but not otherwise defined herein shall have the meanings assigned thereto
in the Agreement.
 
SECTION 2.          Amendments.  The Agreement is hereby amended to incorporate
the changes shown on the marked pages of the Agreement attached hereto as
Exhibit A.
 
SECTION 3.          Representations and Warranties.  On the date hereof, the
Seller and each of the Servicers hereby represents and warrants (as to itself)
to the Purchaser and the Agent as follows:
 
(a)          after giving effect to this Amendment, no event or condition has
occurred and is continuing which constitutes a Termination Event or Unmatured
Termination Event;
 
(b)          after giving effect to this Amendment, the representations and
warranties of such Person set forth in the Agreement and each of the other
Transaction Documents are true and correct as of the date hereof, as though made
on and as of such date (except to the extent such representations and warranties
relate solely to an earlier date and then as of such earlier date); and
 
(c)          this Amendment constitutes the valid and binding obligation of such
Person, enforceable against such Person in accordance with its terms.
 
SECTION 4.          Effect of Amendment.
 

--------------------------------------------------------------------------------



(a)          All provisions of the Agreement, as expressly amended and modified
by this Amendment, shall remain in full force and effect.  On and after the
Effective Date, all references in the Agreement (or in any other Transaction
Document) to “this Agreement,” “hereof,” “herein” or words of similar effect
referring to the Agreement shall be deemed to be references to the Agreement as
amended by this Amendment.  This Amendment shall not be deemed, either expressly
or impliedly, to waive, amend or supplement any provision of the Agreement other
than as set forth herein.
 
(b)          The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of the Agent or the
Purchaser pursuant to any Transaction Document or any other instrument, document
or agreement executed and/or delivered in connection therewith, nor constitute a
waiver of any provision contained therein.
 
SECTION 5.          Effectiveness.  This Amendment shall be effective, as of the
date hereof (the “Effective Date”), upon receipt by the Agent of the following
(in each case, in form and substance reasonably satisfactory to the Agent):
 
(a)          counterparts of this Amendment duly executed by each of the parties
hereto;
 
(b)          a fully executed copy of the Credit Agreement, dated on or prior to
the date hereof; and
 
(c)          such other agreements, documents, officer certificates and
instruments as the Agent shall request prior to the date hereof.
 
SECTION 6.          GOVERNING LAW.  THIS AMENDMENT, INCLUDING THE RIGHTS AND
DUTIES OF THE PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND
5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT
REGARD TO ANY OTHER CONFLICT OF LAWS PROVISIONS THEREOF).
 
SECTION 7.          Counterparts.  This Amendment may be executed in any number
of counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement.  This Amendment may be executed by facsimile or delivery of a “.pdf”
copy of an executed counterpart hereof.
 
SECTION 8.          Severability. Each provision of this Amendment shall be
severable from every other provision of this Amendment for the purpose of
determining the legal enforceability of any provision hereof, and the
unenforceability of one or more provisions of this Amendment in one jurisdiction
shall not have the effect of rendering such provision or provisions
unenforceable in any other jurisdiction.
 
SECTION 9.          No Party Deem Drafter.  Each of the parties hereto hereby
agrees that no party hereto shall be deemed to be the drafter of this Amendment.
 
2

--------------------------------------------------------------------------------



SECTION 10.          Headings.  The captions and headings of this Amendment are
for convenience of reference only and shall not affect the interpretation of
this Amendment, the Agreement or any provision hereof or thereof.
 


 
[Signature pages follow]
 
3

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed, as of the date first above written.
 

 
MANITOWOC CAYMAN ISLANDS FUNDING LTD., as the Seller
     
By:

/s/ Haresh Shah
 
Name:
Haresh Shah
 
Title:
Vice President

Amendment No. 5 to Sixth Amended and
Restated Receivables Purchase Agreement
S-1

--------------------------------------------------------------------------------

 

 
WELBILT, INC., as a Servicer
     
By:

/s/ Haresh Shah
 
Name:
Haresh Shah
 
Title:
Senior Vice President and Chief Financial Officer

Amendment No. 5 to Sixth Amended and
Restated Receivables Purchase Agreement
S-2

--------------------------------------------------------------------------------

 

 
GARLAND COMMERCIAL RANGES LIMITED, as a Servicer
     
By:

/s/ Haresh Shah
 
Name:
Haresh Shah
 
Title:
Vice President

Amendment No. 5 to Sixth Amended and
Restated Receivables Purchase Agreement
S-3

--------------------------------------------------------------------------------

 

 
CONVOTHERM-ELEKTROGERÄTE GMBH, as a Servicer
 
By:

/s/ Reine Wasner
 
Name:
Reine Wasner
 
Title:
Vice President & Managing Director

Amendment No. 5 to Sixth Amended and
Restated Receivables Purchase Agreement
S-4

--------------------------------------------------------------------------------

 

 
WELBILT DEUTSCHLAND GMBH, as a Servicer
     
By:
/s/ Hans-Werner Schmidt
 
Name:
Hans-Werner Schmidt
 
Title:
Managing Director

Amendment No. 5 to Sixth Amended and
Restated Receivables Purchase Agreement
S-5

--------------------------------------------------------------------------------




 
WELBILT UK LIMITED, as a Servicer
     
By:

/s/ Adrian Gray
 
Name:
Adrian Gray
 
Title:
Director

Amendment No. 5 to Sixth Amended and
Restated Receivables Purchase Agreement
S-6

--------------------------------------------------------------------------------




 
WELBILT ASIA PACIFIC PRIVATE LIMITED, as a Servicer
     
By:

/s/ Leonard Lam Teck Yeow
 
Name:
Leonard Lam Teck Yeow
 
Title:
Director



Amendment No. 5 to Sixth Amended and
Restated Receivables Purchase Agreement
S-7

--------------------------------------------------------------------------------




 
WELLS FARGO BANK, N.A.,
 
as Agent
     
By:
/s/ William R. Rutkowski
 
Name:
William R. Rutkowski  
Title:
Director
             
WELLS FARGO BANK, N.A.,
 
as Purchaser
     
By:
/s/ William R. Rutkowski  
Name:
William R. Rutkowski  
Title:
Director



Amendment No. 5 to Sixth Amended and
Restated Receivables Purchase Agreement
S-8

--------------------------------------------------------------------------------



EXHIBIT A






[Amendments to the Sixth Amended and Restated Receivables Purchase Agreement]




Exhibit A


--------------------------------------------------------------------------------



Exhibit A to the Amendment No. 5 to the Sixth Amended and Restated Receivables
Purchase Agreement, dated as of October 26, 2018
 
CONFORMED COPY includes Amendment No. 1 dated March 6, 2017
Amendment No. 2 dated March 9, 2017
Amendment No. 3 dated March 13, 2017
Amendment No. 4 dated February 2, 2018




 


SIXTH AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT


 
among
 
 
MANITOWOC CAYMAN ISLANDS FUNDING LTD.
 
as Seller,


WELBILT, INC.,
GARLAND COMMERCIAL RANGES LIMITED,
CONVOTHERM-ELEKTROGERÄTE GMBH,
WELBILT DEUTSCHLAND GMBH,
WELBILT UK LIMITED,
WELBILT ASIA PACIFIC PRIVATE LIMITED
and
THE OTHER PERSONS FROM TIME TO TIME PARTY HERETO,
 
as Servicers,


and
 
WELLS FARGO BANK, N.A.,
 
as Purchaser and as Agent


Dated as of March 3, 2016

--------------------------------------------------------------------------------

 
Germany, Switzerland, the United States, Italy, Japan, the Netherlands, Sweden
and the United Kingdom, which are commonly referred to as the “Group of Ten” or
“G-10”, and any successor thereto.


“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.


“Beneficial Ownership Regulation” means 31 C.F.R. § 10101.230.


“Benefit Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or Section
412 of the Internal Revenue Code or Section 302 of ERISA, and in respect of
which the Seller, Originator, or any ERISA Affiliate thereof is (or, if such
plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.


“BMO Account Collections” means Collections received in or deposited in the BMO
Accounts.


“BMO Accounts” means each account held at Bank of Montreal and identified in
Schedule II to the Agreement.


“Bond Administration Agreement” means the Bond Administration Agreement dated as
of March 3, 2016 between Welbilt and Finacity, as amended, amended and restated,
supplemented or otherwise modified from time to time.


“Breakage Costs” is defined in Section 3.1 of the Agreement.


“Business Day” means any day that is not a Saturday or Sunday on which both (A)
the Agent at its branch office in Atlanta, Georgia is open for business and (B)
commercial banks in New York City are not authorized or required to be closed
for business; provided, that if this definition of “Business Day” is utilized in
connection with (i) the Eurodollar Rate, “Business Day” shall exclude any day
that dealings are not carried out in the London interbank market, (ii) any Euro
Capital and the Eurodollar Rate, “Business Day” shall exclude any date that is
not a TARGET 2 Day, (iii) any CAD Capital and the Eurodollar Rate, “Business
Day” shall exclude any date that commercial banks in Toronto, Canada are
authorized or required to be closed for business, (iv) any GBP Capital,
“Business Day” shall exclude any date that commercial banks in London, England
are authorized or required to be closed for business and (v) transactions to be
(or contemplated to be) conducted in the United Kingdom, “Business Day” shall
exclude any day on which banks in London, England are closed for the purposes of
making wire transfers or any other electronic transfer of funds.


“CAD Capital” means Capital initially funded by the Purchaser in Canadian
Dollars. “Calculation Period” means a calendar month.


“Canadian Dollar” or “CAD” means lawful currency of Canada.
I-3

--------------------------------------------------------------------------------



“Canadian Originator” means Garland and any other Originator incorporated or
organized as a company under the laws of Ontario.


“Canadian Originator Receivables” means each of the Pool Receivables originated
by a Canadian Originator.


“Canadian Purchase and Sale Agreement” means the Purchase and Sale Agreement,
dated as of September 27, 2011, among Garland, as an Originator, the various
other Originators that may from time to time become a party thereto, and the
Seller, as the same may be modified, supplemented, amended and amended and
restated from time to time in accordance with its terms and this Agreement.


“Canadian Receivable” means a Receivable (a) that is denominated and payable in
Canadian Dollars or (b) the Obligor of which is a resident of Canada.


“Capital” means the amount paid to the Seller in respect of Investments made by
the Purchaser pursuant to the Agreement, or such amount divided or combined in
order to determine the Discount applicable to any Portion of Capital, in each
case, reduced from time to time by Collections distributed and applied on
account of such Capital pursuant to Section 1.6(d) of the Agreement; provided,
however, that if such Capital shall have been reduced by any distribution and
thereafter all or a portion of such distribution is rescinded or must otherwise
be returned for any reason, such Capital shall be increased by the amount of
such rescinded or returned distribution, as though it had not been made.


“Change in Control” means:


(a)          with respect to Welbilt, (i) the acquisition of ownership, directly
or indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the Closing Date) of Equity
Interests representing more than thirty-five percent (3035%) of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
of Welbilt, (ii) occupation of a majority of the seats (other than vacant seats)
on the board of directors of Welbilt by Persons who were neither (x) nominated,
appointed or approved by the board of directors of Welbilt nor (y) appointed by
directors so nominated, appointed or approved, (iii) the acquisition  of direct
or indirect Control of Welbilt by any Person or group or (iv or (ii) a “Change
in Control” as defined in the Credit Agreement;


(b)          with respect to any Originator, (i) the acquisition of ownership,
directly or indirectly, beneficially or of record, by any Person or group
(within the meaning of the Securities Exchange Act of 1934 and the rules of the
Securities and Exchange Commission thereunder as in effect on the Closing Date),
other than Welbilt (or a Subsidiary of Welbilt), of any membership interests or
Equity Interests of such Originator, (ii) occupation of a majority of the seats
(other than vacant seats) on the board of directors of such Originator by
Persons who were neither (x) nominated, appointed or approved by the board of
directors of such Originator nor (y) appointed by directors so
I-4

--------------------------------------------------------------------------------



“Covenant Holiday Acquisition” has the meaning set forth in the Credit
Agreement, without giving effect to any amendment, amendment and restatement,
supplement or other modification to the Credit Agreement (unless such amendment,
amendment and restatement, supplement or other modification has been consented
to in writing by the Agent).


“CRD” means, the Capital Requirements Directive which is comprised of Directives
2006/48/EC of the European Parliament of June 14, 2006 relating to the taking up
and pursuit of the business of credit institutions and Directive 2006/49/EC of
the European Parliament of June 14, 2006 on the capital adequacy of investment
firms and credit institutions, as amended from time to time.


“Credit Agreement” means the Credit Agreement, dated as of March 3, 2016, among
ManitowocWelbilt, the “Subsidiary Borrowers” party thereto, the “Lenders” party
thereto, and JPMorgan Chase Bank, N.A., as administrative agent (the “Credit
Agreement Agent”), as amended, supplemented or otherwise modified from time to
time; provided, however, that for purposes of any reference herein to a defined
term set forth in the Credit Agreement, such reference shall be deemed to be a
reference to the Credit Agreement as in effect on March 3, 2016October 23, 2018
(after giving effect to Amendment No. 6 of Credit Agreement, dated as of October
23, 2018) without giving effect to any amendment, supplement or other
modification thereto entered into without the Agent’s written consent.


“Credit and Collection Policy” means those receivables credit and collection
policies and practices of the Servicer in effect on the Closing Date and
attached as Schedule IV to the Agreement, as modified in compliance with the
Agreement.


“Cutoff Date” means, (a) for any Settlement Date, the final day of a preceding
Calculation Period, or (b) for any other date, the Cutoff Date for the
immediately preceding Settlement Date.


“Daily Report” has the meaning set forth in Section 4.2(b) of the Agreement.


“Days Sales Outstanding” means, for any calendar month, an amount computed as of
the last day of such calendar month equal to: (a) the average of the Outstanding
Balance of all Pool Receivables as of the last day of each of the three most
recent calendar months ended on the last day of such calendar month, divided by
(b)(i) the aggregate credit sales made by the Originators giving rise to Pool
Receivables during the three calendar months ended on or before the last day of
such calendar month divided by (ii) ninety (90).


“Debt” means Indebtedness as defined in the Credit Agreement without giving
effect to any amendment, amendment and restatement, supplement or other
modification to the Credit Agreement.


“Default Horizon” means the number four (4).


“Default Horizon Calculation Period” means, for any day, a number, equal to the
Default Horizon, of consecutive Calculation Periods ending with the Cutoff Date.


“Default Ratio” means, for any day, the ratio computed as of the Cutoff Date by
dividing (i) the sum (without duplication) of the Net Outstanding Balances of
Pool Receivables that (a)
I-7

--------------------------------------------------------------------------------



(xxvi) which are governed by German law in the case of German Originator
Receivables;


(xxvii) which if constitute German Originator Receivables, are not subject to a
current account agreement (kontokorrentgebundene Forderung) within the meaning
of section 355 of the German Commercial Code (Handelsgesetzbuch);


(xxviii) which arise out of a related Contract the terms of which do not
expressly permit the relevant Obligor to exercise any right of set-off with
respect thereto;


(xxix) which are governed by English law in the case of UK Originator
Receivables;


(xxx) which are governed by Singapore law in the case of Singapore Originator
Receivables;


(xxxi) which at any time prior to the Subject Termination Date, the Obligor of
which is not GAR International Corporation (or any successor thereto) (each such
Receivable, a “Gar Receivable”). For purposes of this clause (xxxi), Subject
Termination Date means the date, if any, that the Agent in its sole discretion
provides written notice to the Seller that no Gar Receivable shall be excluded
solely based on this clause (xxxi).


“Eligible Sales” means, for any Calculation Period, the sum of the Net
Outstanding Balances of all Pool Receivables that were originated during or
prior to the Calculation Period and were Eligible Receivables at any time during
the Calculation Period but were not Eligible Receivables during any previous
Calculation Period.


“Eligible Unapplied Cash and Credits” means the sum of (i) all cash and non-cash
credits not applied to any Obligor, and the sum of (ii) for each Obligor, the
smaller of (a) the sum of all cash and non-cash credits applied to such Obligor
but not yet applied to any particular Receivable, or (b) the sum of the Net
Outstanding Balance of all Eligible Receivables for which such Obligor is the
Obligor.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute of similar import, together with
the regulations thereunder, in each case as in effect from time to time.
References to sections of ERISA also refer to any successor sections.


“ERISA Affiliate” means with respect to any Person, at any time, each trade or
business (whether or not incorporated) that would, at the time, be treated
together with such Person as a single employer under Section 4001 of ERISA or
Sections 414(b), (c), (m) or (o) of the Code.


“EU Insolvency Regulation” means Article 5/1 of Council Regulation (EC) No.
1346/2000.


“Euro” or “€” means the official lawful currency of the eurozone.


“Euro Capital” means Capital initially funded by the Purchaser in Euro.
I-13

--------------------------------------------------------------------------------



“Total Reserve Percentage” means the greatest of (i) the sum of (a) the Loss
Reserve Percentage and (b) the Dilution Reserve Percentage, (ii) the sum of (a)
the Base Concentration Limit multiplied by three and (b) the Dilution Component
and (iii) 15.0%.


“Transaction Documents” means the Agreement, the Fee Letter, the Purchase and
Sale Agreements, each Company Note, the Performance Guaranty, the Lock-Box
Agreements, the Collection Account Agreements, the Account Pledge Agreements,
the Release Agreement, the Intercreditor Agreement, the Bond Administration
Agreement, each Joinder Agreement and all other certificates, instruments, UCC
financing statements, PPSA registered assignments and/or financing statements,
verification statements or similar filings, reports, notices, agreements and
documents executed or delivered under or in connection with the Agreement, in
each case as the same may be amended, amended and restated, supplemented or
otherwise modified from time to time in accordance with the Agreement.


“Transition Period” has the meaning set forth in the Credit Agreement, without
giving effect to any amendment, amendment and restatement, supplement or other
modification to the Credit Agreement (unless such amendment, amendment and
restatement, supplement or other modification has been consented to in writing
by the Agent).


“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction.


“UK Account Charge” means each agreement in form and substance acceptable to the
Agent granting security in favor of the Agent or the Seller over any UK Account
or UK Collection Account.


“UK Accounts” means the Lock-Box Accounts identified as “UK Accounts” on
Schedule II hereto, in each case, so long as such Lock-Box Account is subject to
English law.


“UK Collection Account” means each Collection Account maintained in the name of
the Seller, so long as such Collection Account is subject to English law.


“UK Originator” means Foodservice UK and any other Originator incorporated or
organized as a company under the laws of England.


“UK Originator Receivables” means each of the Pool Receivables originated by a
UK Originator.


“UK Purchase and Sale Agreement” means the Purchase and Sale Agreement, dated as
of December 15, 2014, among Foodservice UK, as an Originator, the various other
Originators that may from time to time become a party thereto, and the Seller,
as the same may be modified, supplemented, amended and amended and restated from
time to time in accordance with its terms and this Agreement.


“United States Federal Government” means the government of the United States of
America, and any body or entity exercising executive, legislative, judicial,
regulatory or administrative functions of the government of the United States of
America. For avoidance of
I-41

--------------------------------------------------------------------------------



(w)          Neither  the  Seller  nor  any director, officer, employee, agent 
or Affiliate of theSeller (i) is an “enemy” or an “ally of the enemy” within the
meaning of Section 2 of the Trading with the Enemy Act of the United States (50
U.S.C. App. §§ 1 et seq.), (ii) is in violation of (A) any of the laws,
regulations and executive orders administered by the U.S. Department of
Treasury’s Office of Foreign Assets Control, including the International
Emergency Economic Powers Act (50 U.S.C. §§ 1701-1705), the Trading with the
Enemy Act (50 U.S.C. App. §§ 1-44),  and  the  Office  of  Foreign  Assets 
Control,  Department  of the Treasury regulations (31 C.F.R.  Parts 500 et 
seq.), or (B) the PATRIOT  Act (collectively, the “Anti-Terrorism Laws”)  or
(iii)          is a Sanctioned Person. No part of the proceeds of any Investment
or Reinvestment will be unlawfully used directly or, to the knowledge of the
Seller, indirectly (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (ii) to fund any operations
in, finance any investments or activities in or make any payments to, a
Sanctioned Person or a Sanctioned Country, or (iii) in any other manner that
will result in any violation by the Seller or, to the knowledge of the Seller,
by any other Person (including any Indemnified Party) of any Anti-Terrorism Laws
or any Anti-Corruption Laws.


(x) The Seller has implemented and will maintain in effect and enforce policies
and procedures designed in good faith and in a commercially reasonable manner to
promote and achieve compliance, by the Seller and its directors, officers,
employees and agents with applicable Anti-Corruption Laws and Sanctions.


(y) The Seller is not required to account to any Governmental Authority for any
value added or similar Tax in respect of the sale by it of any Receivable and no
withholding or other Tax is deductible or payable on any payment made by an
Obligor with respect to any Receivable.


(z) As of October 26, 2018, to the best of the knowledge of the Seller, the
information contained in the Beneficial Ownership Certification provided on or
prior to such date to any Purchaser or the Administrative Agent in connection
with this Agreement is true and correct in all respects.


2.          Representations  and  Warranties  of the Servicer.          Each
Servicer represents and warrants as follows:


(a) Such Servicer is a corporation (in the case of Welbilt), a corporation (in
the case of Garland), a limited liability company (GmbH) (in the case of
Convotherm and Welbilt Deutschland), and a private limited company (in the case
of Foodservice UK and Foodservice Asia), duly incorporated, organized or
amalgamated, validly existing and in active status under the laws of the State
of Wisconsin (in the case of Welbilt), the Province of Ontario (in the case of
Garland), England (in the case of Foodservice UK), Singapore (in the case of
Foodservice Asia) and the Federal Republic of Germany (in the case of Convotherm
and Welbilt Deutschland). Such Servicer is duly qualified to do business, and is
in good standing, as a foreign corporation in every jurisdiction where the
nature of its business requires it to be so qualified unless any failure to be
so qualified would not have a Material Adverse Effect.


(b) The execution, delivery and performance by such Servicer of the Agreement
and the other Transaction Documents to which it is a party, (i) are within such
Servicer’s corporate or
III-4

--------------------------------------------------------------------------------



taxes (“designated taxes”) other than income or similar taxes, if the failure to
pay such designated taxes could not reasonably be expected to result in a
Material Adverse Effect.


(o) The facts and assumptions relating to such Servicer set forth in the
opinions rendered by Quarles & Brady LLP, Borden Ladner Gervais LLC, Noerr LLP,
Torys LLP, Bond Dickinson LLP, Rodyk & Davidson LLP, Allen & Gledhill LLP and
Conyers Dill & Pearman and relating to true sale and non-consolidation matters,
and in the officer’s certificates referred to in such opinions, are true and
correct.


(p) Neither such Servicer nor any director, officer, employee, agent or
Affiliate of such Servicer (i) is an “enemy” or an “ally of the enemy” within
the meaning of Section 2 of the Trading with the Enemy Act of the United States
(50 U.S.C. App. §§ 1 et seq.), (ii) is in violation of any Anti-Terrorism Laws
or (iii) is a Sanctioned Person. No part of the proceeds of any Investment or
Reinvestment will be unlawfully used directly or, to the knowledge of such
Servicer, indirectly (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (ii) to fund any operations
in, finance any investments or activities in or make any payments to, a
Sanctioned Person or a Sanctioned Country, or (iii) in any other manner that
will result in any violation by such Servicer or, to the knowledge of such
Servicer, by any other Person (including any Indemnified Party) of any
Anti-Terrorism Laws or any Anti-Corruption Laws.


(q) Such Servicer has implemented and will maintain in effect and enforce
policies and procedures designed in good faith and in a commercially reasonable
manner to promote and achieve compliance, by such Servicer, its Subsidiaries and
their directors, officers, employees and agents with applicable Anti-Corruption
Laws and Sanctions.


(r) As of October 26, 2018, to the best of the knowledge of the Servicers, the
information contained in the Beneficial Ownership Certification provided on or
prior to such date to any Purchaser or the Administrative Agent in connection
with this Agreement is true and correct in all respects.
III-7

--------------------------------------------------------------------------------



(i) Change in Lock-Box Banks, Lock-Box Accounts and Payment Instructions to
Obligors. Neither the Seller nor any Servicer shall add or terminate any bank as
a Lock-Box Bank or any account as a Lock-Box Account from those listed in
Schedules II and VIII to the Agreement, or make any change in its instructions
to Obligors regarding payments to be made to the Seller or any Servicer or
payments to be made to any Lock-Box Account (or related lock-box or post office
box), unless the Agent shall have consented thereto in writing and the Agent
shall have received copies of all agreements and documents (including, without
limitation, Lock-Box Agreements and Account Pledge Agreements, as applicable)
that it may request in connection therewith.


(j) Lock-Box Accounts; Lock-Boxes; Post Office Boxes. The Seller or the
Servicers shall: (i) instruct all Obligors of Pool Receivables to make payments
of Receivables only to (A) one or more Excluded Accounts or (B) one or more
Lock-Box Accounts subject to Lock-Box Agreements and or an Account Pledge
Agreement in case of European and Singapore Accounts or to lock-boxes or post
office boxes subject to Lock-Box Agreements or an Account Pledge Agreement in
case of European and Singapore Accounts to which only Lock-Box Banks have access
(and shall instruct the Lock-Box Banks to cause all items and amounts relating
to such Receivables received in such lock-boxes or post office boxes to be
removed and deposited into such Lock-Box Account on a daily basis); and (ii)
deposit, or cause to be deposited, any Collections of Pool Receivables received
by the Seller or the Servicer into Lock-Box Accounts subject to Lock-Box
Agreements or an Account Pledge Agreement in case of European and Singapore
Accounts not later than one Business Day (or, in the case of amounts received by
the Seller or Servicer after 3:00 p.m. on any Business Day, the second Business
Day following such receipt) after receipt thereof. Notwithstanding the
foregoing, the Seller and the Servicers shall promptly, from time to time,
instruct all Obligors of Pool Receivables that have made payments of Receivables
to one or more Excluded Accounts to redirect such payments to one or more
Lock-Box Accounts subject to Lock-Box Agreements, if during any calendar month
amounts received in respect of payments of Receivables in such Excluded Accounts
exceed $250,000. Neither the Seller nor any Servicer will deposit or otherwise
credit, or cause or permit to be so deposited or credited, to any Lock-Box
Account cash or cash proceeds other than Collections of Pool Receivables.


(k) Marking of Records. At its expense, the Seller (or a Servicer on its behalf)
shall mark its master data processing records relating to Pool Receivables and
related Contracts, with a legend or other notation evidencing that the Pool
Receivables and related Contracts have been pledged or assigned, as applicable,
and the Purchased Assets have been sold and assigned, in each case, to the
Purchaser in accordance with the Agreement.


(l) Reporting Requirements. The Seller or the Servicers shall provide to the
Agent (in multiple copies, if requested by the Agent) the following:


(i) as soon as available and in any event within forty-five (45) days after the
end of the first three quarters of each fiscal year of the Seller and Welbilt
(separately for each) (or 50 days if permitted by Securities and Exchange
Commission requirements), consolidated balance sheets of the Seller and Welbilt,
respectively, and (in the case of Welbilt) its subsidiaries as of the end of
such quarter and statements of operations, cash flows and shareholders’ equity
of the Seller and Welbilt, respectively, and (in the case of
IV-3

--------------------------------------------------------------------------------



Welbilt) its subsidiaries for the period commencing at the end of the previous
fiscal year and ending with the end of such quarter, certified by the chief
financial officer of the Seller and Welbilt as applicable, which certificate
shall state that said consolidated financial statements fairly present the
consolidated financial condition, results or operations and cash flows of such
Person in accordance with GAAP, as of the end of, and for, such period (subject
to normal year-end audit adjustments), as applicable;


(ii) if requested by the Agent, as soon as available and in any event within
thirty (30) days after the end of each fiscal month of the Seller and Welbilt
(separately for each), consolidated balance sheets of the Seller and Welbilt,
respectively, and (in the case of Welbilt) its subsidiaries as of the end of
such month and statements of operations, cash flows and shareholders’ equity of
the Seller and Welbilt, respectively, and (in the case of Welbilt) its
subsidiaries for the period commencing at the end of the previous fiscal year
and ending with the end of such month, certified by the chief financial officer
of the Seller and Welbilt as applicable, which certificate shall state that said
consolidated financial statements fairly present the consolidated financial
condition, results or operations and cash flows of such Person in accordance
with GAAP, as of the end of, and for, such period (subject to normal year-end
audit adjustments), as applicable;


(iii) as soon as available and in any event within ninety (90) days after the
end of each fiscal year of the Seller and Welbilt (separately for each),
consolidated statements of operations, cash flows and stockholder’ equity of the
Seller and Welbilt, respectively, and (in the case of Welbilt) its subsidiaries
for such year and the related consolidated balance sheets of the Seller and
Welbilt, respectively, and (in the case of Welbilt) its subsidiaries as at the
end of such year, accompanied by an opinion of independent certified public
accountants of recognized  national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit (other than (x) any such exception or explanatory paragraph
(but not qualification) that is expressly solely with respect to, or expressly
resulting solely from an upcoming maturity date of the credit facilities
hereunder or other Debt occurring within one year from the time such report is
delivered or (y) a qualification or exception as a result of an actual or
prospective breach of a financial covenant in respect of any Debt)), which
opinion shall state that said consolidated financial statements fairly present
the consolidated financial conditions, results or operations and cash flows of
the Seller and Welbilt as applicable and (in the case of Welbilt) its
subsidiaries as at the end of, and for, such fiscal year in accordance with
GAAP;


(iv) on each Monday of each calendar week (or if such day is not a Business Day,
the next succeeding Business Day), a report, substantially in the form of the
Monthly Report described in the next paragraph, summarizing the Receivables
activity pertinent to the transactions contemplated by the Transaction Documents
since the last such report;


(v) as soon as available and in any event not later than the Monthly Reporting
Date, a Monthly Report as of the calendar month ended immediately prior to such
Monthly Reporting Date;
IV-4

--------------------------------------------------------------------------------



indebtedness incurred pursuant to the Company Notes or incurred pursuant to or
in connection with the Agreement or otherwise permitted by the Agreement.


(s) Financial Covenants.


(i) [Reserved].


(ii) Maximum Consolidated Total Leverage Ratio. Welbilt shall cause the
Consolidated Total Leverage Ratio at all times during the fiscal quarters of
Welbilt set forth below to be less than the applicable Maximum Consolidated
Total Leverage Ratio. For purposes of this clause (ii), “Maximum Consolidated
Total Leverage Ratio” shall mean the applicable ratio set forth in the table
below opposite the applicable fiscal quarter or such other maximum ratio with
respect to Consolidated Total Leverage Ratio for such fiscal quarter set forth
in the Credit Agreement (such ratio, the “Applicable Ratio”), but only to the
extent both (a) Welbilt has requested the Agent consent to such revision and (b)
such revised maximum ratio has been consented to in writing by the Agent on or
after the date such maximum ratio has been modified in the Credit Agreement, the
Agent’s response to such request not to be unreasonably delayed.



Fiscal Quarter Ending
Ratio
       
December 31, 2017
5.75:1.00
March 31, 2018
5.75:1.00
June 30, 2018
5.75:1.00
September 30, 2018
5.75:1.00
December 31, 2018
5.50:1.00
March 31, 2019
5.50:1.00
June 30, 2019
5.50:1.00
September 30, 2019
5.50:1.00
December 31, 2019
5.25:1.00
March 31, 2020
5.25:1.00
June 30, 2020
5.25:1.00
September 30, 2020
5.005.25:1.00
December 31, 2020
4.75:1.00
March 31, 2021
4.75:1.00
June 30, 2021
4.75:1.00
September 30, 2021
4.504.75:1.00
December 31, 2021
4.25:1.001:00
March 31, 2022
4.00:1.00
June 30, 2022
 
September 30, 2022 December 31, 2022 and each fiscal quarter thereafter
 



IV-11

--------------------------------------------------------------------------------



Notwithstanding the foregoing, during a Transition Period in respect of any
Covenant Holiday Acquisition, the Consolidated Total Leverage Ratio may exceed
the Applicable Ratio by up to (and including) 0.50:1.00; provided, however, that
no event shall the Consolidated Total Leverage Ratio exceed 5.50:1.00 as a
result of a Covenant Holiday Acquisition; provided further that (i) no more than
two Covenant Holiday Acquisitions may be designated over the life of this
Agreement and (ii) there shall be at least two full consecutive fiscal quarters
ended after the Transition Period in respect of a Covenant Holiday Acquisition
prior to Welbilt being able to designate a second Covenant Holiday Acquisition.


(iii)  Minimum Consolidated Interest Coverage Ratio. Welbilt shall not permit
the Consolidated Interest Coverage Ratio for any fiscal quarter of Welbilt set
forth below to be less than the applicable Minimum Consolidated Interest
Coverage Ratio. For purposes of this clause (iii), “Minimum Consolidated
Interest Coverage Ratio” shall mean the applicable ratio set forth in the table
below opposite the applicable fiscal quarter or such other minimum ratio with
respect to Consolidated Interest Coverage Ratio for such fiscal quarter set
forth in the Credit Agreement, but only to the extent both (a) Welbilt has
requested the Agent consent to such revision and (b) such revised minimum ratio
has been consented to in writing by the Agent on or after the date such minimum
ratio has been modified in the Credit Agreement, the Agent’s response to such
request not to be unreasonably delayed.



Fiscal Quarter Ending
Ratio
   
December 31, 2018
2.00:1.00
March 31, 20162019
2.00:1.00
June 30, 2016
2.25:1.00
2019
2.25:1.00
September 30, 20162019
 
December 31, 20162019
2.50:1.00
 
2.50:1.00
March 31, 20172020
2.50:1.00
June 30, 2017
2.50:1.00
2020
2.75:1.00
September 30, 20172020
2.75:1.00
December 31, 20172020 and each
2.75:1.00
fiscal quarter thereafter
2.75:1.00
 
3.00:1.00





(t)          Additional  Financing Statements;  Performance by the Agent.   The
Seller hereby authorizes the Agent or the Agent’s designee (which may be counsel
for the Seller or counsel for the Agent) to file one or more UCC financing or
continuation statements on or after the Closing Date, and amendments thereto and
assignments thereof, relative to all or any of the Pool Receivables  and  the 
Related  Security  (and  the  other  Pool  Assets)  whether  now  existing or
IV-12

--------------------------------------------------------------------------------



States for U.S. federal income tax purposes or otherwise be subject to U.S.
federal, state, or local income or franchise tax. The Seller will maintain
compliance with any applicable law implementing or associated with the
intergovernmental agreements that the Cayman Islands has entered into with each
of the United States and the United Kingdom with respect to foreign account tax
compliance and will not be subject to withholding tax as a result of any laws
relating to foreign account tax compliance.


(z) [Reserved.]


(aa) OFAC. The Seller will not use any proceeds of any Receivable or any
Investment under the Agreement to fund any operations in, finance any
investments or activities in or make any payments to, a Sanctioned Person or a
Sanctioned Country.


(bb)          Lock-Box Agreements.          Upon receipt of a request from the
Agent (in its sole discretion) (a “Lock-Box Notice Request”) the Seller and the
Servicers (if requested) shall promptly enter into one or more Lock-Box
Agreements, as specified in such Lock-Box Notice Request, covering the Excluded
Accounts with the applicable Lock-Box Bank. The Seller and the Servicers (if
requested) shall enter into such Lock-Box Agreement in accordance with the
applicable Lock-Box Notice Request no later than the date, if any, specified in
such Lock-Box Notice Request, and shall delivered fully executed copies thereof
to the Agent promptly following execution thereof.


(cc)          Further Assurances. The Seller and each Servicer (i) shall
provide, at its own expense, such cooperation, information and assistance, and
prepare and supply the Agent with such data regarding the Receivables and the
performance by the Seller and each Servicer of their respective obligations
under the Agreement and each of the other Transaction Documents, as may be
reasonably requested by the Agent from time to time and (ii) hereby authorizes
and hereby agrees from time to time, at its own expense, promptly to execute (if
necessary) and deliver all further instruments and documents, and to take all
further actions, that may be necessary or desirable, or that the Agent may
reasonably request, to perfect, protect or more fully evidence the purchases
made under the Agreement and/or security interest granted pursuant to the
Agreement or any other Transaction Document, or to enable the Agent (on behalf
of the Purchaser) to exercise and enforce the Purchasers’ rights and remedies
under the Agreement and any other Transaction Document.


(dd)          Know Your Customer. Promptly following any request therefor by any
Purchaser or the Agent, the Servicers or the Seller shall provide information
and documentation reasonably requested by the Agent or any Purchaser (through
the Agent) for purposes of compliance with applicable “know your customer” and
anti-money laundering rules and regulations, including the PATRIOT Act and the
Beneficial Ownership Regulation.
IV-14

--------------------------------------------------------------------------------



EXHIBIT V TERMINATION EVENTS
Each of the following shall be a “Termination Event”:


(a)          any Servicer, any Originator or the Seller shall fail to make when
due any payment or deposit to be made by it under the Agreement or any other
Transaction Document and such failure shall continue unremedied for two (2)
Business Days; or


(b)          Welbilt (or any Affiliate thereof) shall fail to transfer to any
successor Servicer when required any rights, pursuant to the Agreement, which
Welbilt (or such Affiliate) then has as Servicer; or


(c)          any representation or warranty or certification made or deemed made
by the Seller, any Originator or any Servicer (or any of their respective
officers) under or in connection with the Agreement or any other Transaction
Document or any information or report delivered by the Seller or any Servicer
pursuant to the Agreement shall prove to have been incorrect or untrue in any
material respect when made or deemed made or delivered; or


(d)          the Seller, any Originator or any Servicer shall fail to perform or
observe any other term, covenant or agreement contained in the Agreement or any
other Transaction Document on its part to be performed or observed, or the
Seller shall fail to enforce any rights under any Transaction Document against
any Originator or shall give up any such rights, and any such failure (or such
giving up) shall remain unremedied for ten (10) Business Days after the Seller,
such Originator or such Servicer, as applicable, has notice or knowledge thereof
(or, with respect to a failure to deliver a Monthly Report or Daily Report
pursuant to the Agreement, such failure shall remain unremedied for two (2)
Business Days); or


(e)          the Seller, any Originator or any Servicer shall fail to pay any
principal of or premium or interest on any of its Debt (or Buy-Back Obligations,
as defined in the Credit Agreement) which is outstanding in a principal amount
of at least (x) in the case of any Originator or Servicer, twentythirty-five
million dollars ($25,000,00035,000,000) or, in the case of the Seller, ten
thousand dollars ($10,000), in any case, in the aggregate when the same becomes
due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the agreement, mortgage, indenture
or instrument relating to such Debt; or any other event shall occur or condition
shall exist under any agreement, mortgage, indenture or instrument relating to
any such Debt and shall continue after the applicable grace period, if any,
specified in such agreement, mortgage, indenture or instrument, if the effect of
such event or condition is to accelerate, or to permit the acceleration of, the
maturity of such Debt; or any such Debt shall be declared to be due and payable,
or required to be prepaid (other than by a regularly scheduled required
prepayment), redeemed, purchased or defeased, or an offer to repay, redeem,
purchase or defease such Debt shall be required to be made, in each case prior
to the stated maturity thereof; or


V-1

--------------------------------------------------------------------------------



(i)          the Purchased Assets Coverage Percentage shall exceed one hundred
percent (100%) and such condition shall continue unremedied for more than two
(2) consecutive Business Days; or


(j)          a Change in Control shall occur with respect to Welbilt, any
Originator, any Company Notes or the Seller; or


(k)          any contribution failure has occurred with respect to a Benefit
Plan sufficient to give rise to a lien under Section 303(k) of ERISA or Section
430(k) of the Internal Revenue Code and such failure is not cured and any
related lien released within five (5) Business Days, the Internal Revenue
Service shall file notice of a lien pursuant to Section 6323 of the Internal
Revenue Code with regard to any assets of the Seller or any Originator and such
lien or any other lien filed thereunder shall not have been released within ten
(10) Business Days, or the Pension Benefit Guaranty Corporation shall file
notice of a lien pursuant to Section 4068 of ERISA with regard to any of the
assets of the Seller or any Originator and such lien shall not have been
released within five (5) Business Days; or


(l)          a Servicer Default shall occur; or


(m)          a Purchase and Sale Termination Event shall occur; or


(n)          one or more judgments for the payment of money in an aggregate
amount in excess of twentythirty-five million dollars ($25,000,00035,000,000)
shall be rendered against Welbilt, any Subsidiary of Welbilt or any combination
thereof (or in excess of ten thousand dollars ($10,000) shall be rendered
against the Seller) and the same shall remain undischarged for a period of
thirty (30) consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of Welbilt or any Subsidiary of Welbilt or the Seller to
enforce any such judgment; or


(o)          the “Receivables Indebtedness” (as such term is defined in the
Credit Agreement, as the Credit Agreement may be amended, amended and restated,
supplemented, or otherwise modified from time to time) exceeds the amount
thereof permitted under the Credit Agreement (as the Credit Agreement may be
amended, amended and restated, supplemented, or otherwise modified from time to
time); or


(p)          the aggregate uncollected amount of accounts receivable sold
pursuant to “Permitted Securitizations” and “Factoring Agreements” (as such
terms in quotation marks are defined in the Credit Agreement, as the Credit
Agreement may be amended, amended and restated, supplemented or otherwise
modified from time to time) exceeds the amount thereof permitted under the
Credit Agreement (as the Credit Agreement may be amended, amended and restated,
supplemented or otherwise modified from time to time); or


(q)          the net worth of the Seller is less than one million U.S. Dollars
($1,000,000); or


(r)          a Material Adverse Effect shall occur; or


(s)          any Originator for any reason ceases to transfer, or is legally
unable to transfer, Receivables to the Seller under any Purchase and Sale
Agreement to which such Originator and




V-3

--------------------------------------------------------------------------------